NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    JAMES BRIAN KUMMER, Petitioner.

                         No. 1 CA-CR 16-0375 PRPC
                              FILED 9-21-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2010-006269-001 DT
                The Honorable Warren J. Granville, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

James Brian Kummer, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Diane M. Johnsen and Judge Maria Elena Cruz joined.
                            STATE v. KUMMER
                            Decision of the Court

W I N T H R O P, Presiding Judge:

¶1            James Brian Kummer petitions this court for review of the
dismissal of his petition for post-conviction relief filed pursuant to Arizona
Rule of Criminal Procedure (“Rule”) 32. We have considered the petition
for review and, for the reasons stated, grant review but deny relief.

¶2             On direct appeal, this court affirmed Kummer’s convictions
and resulting sentences for burglary in the first degree, kidnapping, violent
sexual assault, attempted sexual assault, and assault. State v. Kummer, 1
CA-CR 13-0739, 2015 WL 450540 (Ariz. App. Feb. 3, 2015) (mem. decision).
Thereafter, Kummer filed a notice of post-conviction relief, raising claims
of ineffective assistance of counsel (“IAC”), newly discovered evidence,
and actual innocence. Appointed counsel reviewed the record, trial
transcripts, trial counsel’s file, and correspondence from Kummer, but
found no post-conviction relief claims.

¶3            In his pro per petition, Kummer argued his trial counsel was
ineffective for failing to request a mistrial due to the State’s expert
presenting the jury with “falsified/misrepresented DNA test results to
incriminate Defendant.” Kummer also based his IAC claim on several
instances in which counsel failed to object to purported prosecutorial
misconduct, judicial bias, and trial and sentencing errors. Kummer further
argued counsel ineffectively failed to interview and impeach witnesses and
obtain DNA test results for blood samples. Finally, Kummer argued Rule
32 counsel provided ineffective representation by failing to communicate
with Kummer and his family. The trial court summarily dismissed the
petition, and Kummer timely sought review. We review the court’s denial
of post-conviction relief for an abuse of discretion. State v. Gutierrez, 229
Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012).

¶4            The trial court dismissed the petition for post-conviction relief
in an order that clearly identified and correctly ruled upon the issues raised.
Further, the court did so in a thorough, well-reasoned manner that will
allow any future court to understand the court’s rulings. Under these
circumstances, “[n]o useful purpose would be served by this court
rehashing the trial court’s correct ruling in a written decision.” State v.
Whipple, 177 Ariz. 272, 274, 866 P.2d 1358, 1360 (App. 1993). Therefore, we
adopt the trial court’s ruling as to the issues raised.




                                      2
                 STATE v. KUMMER
                 Decision of the Court

¶5   Accordingly, although we grant review, we deny relief.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                              3